No. 14474

               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  1979


STATE OF MONTANA, ACTING BY AND
THROUGH THE DEPARTMENT OF HIGHWAYS
OF THE STATE OF MONTANA,
                              Plaintiff and Appellant,
         -vs-
WILLIAM K. BURLINGAME et al.,
                              Defendant and Respondent.



Appeal from:        District Court of the Fourth Judicial District,
                    Honorable E. Gardner Brownlee, Judge presiding.
Counsel of Record:
    For Appellant:

         Terry Clausen argued, Helena, Montana
    For Respondent :
         K. M. Bridenstine argued, Polson, Montana
         Claude Burlingame, Plains, Montana


                                    Submitted:   February 1, 1979
                                      Decided     2   i279
Filed:   !$-   --
Mr.   J u s t i c e John Conway H a r r i s o n d e l i v e r e d t h e Opinion o f
t h e Court.


        The S t a t e of Montana, Department of Highways, a p p e a l s

from t h a t p o r t i o n o f a judgment,           awarding c o s t s and a t t o r -

n e y ' s f e e s i n a n eminent domain p r o c e e d i n g , e n t e r e d by t h e

Honorable E. Gardner Brownlee, F o u r t h J u d i c i a l D i s t r i c t ,

Missoula County.

        The S t a t e of Montana, Department o f Highways, i n s t i -

t u t e d eminent domain p r o c e e d i n g s on J a n u a r y 26, 1977, a f t e r

d e f e n d a n t r e f u s e d i t s o f f e r t o a c q u i r e by p u r c h a s e 1.32

a c r e s of d e f e n d a n t ' s l a n d i n Missoula County.             By s t i p u l a -

t i o n , a p r e l i m i n a r y o r d e r of condemnation was e n t e r e d Febru-

a r y 25, 1977.         P u r s u a n t t o s e c t i o n 93-9910,     R.C.M.     1947, now

s e c t i o n 70-30-205      MCA, d e f e n d a n t , on March 1 4 , 1977, f i l e d

a n answer, c l a i m i n g $85,000 a s f a i r and j u s t compensation

f o r t h e l a n d t a k e n and f o r damage t o t h e r e m a i n d e r .         A value

commission h e a r d t h e m a t t e r August 1 0 , 1977, and t h e r e a f t e r

awarded d e f e n d a n t $53,900.           Both p a r t i e s a p p e a l e d t h a t

determination.

       A jury t r i a l i n D i s t r i c t Court r e s u l t e d i n a v e r d i c t ,

i s s u e d J u n e 21, 1978, f o r d e f e n d a n t i n t h e amount of $39,750,

o f which $31,530 w a s deemed t h e v a l u e o f t h e l a n d t a k e n and

$8,220 t h e v a l u e of damage t o t h e r e m a i n d e r .            On J u n e 27,

1978, d e f e n d a n t f i l e d a memorandum of c o s t s and d i s b u r s e -

m e n t s , which t h e S t a t e moved t o s t r i k e .         A h e a r i n g on t h e

motion t o s t r i k e was h e l d on J u l y 11, 1978.                  Two d a y s l a t e r

t h e D i s t r i c t C o u r t e n t e r e d a n o r d e r denying t h e S t a t e ' s
motion and awarding d e f e n d a n t c o s t s and a t t o r n e y ' s f e e s .

The s u b s t a n c e of t h a t o r d e r w a s i n c o r p o r a t e d i n t o t h e judg-

ment awarding d e f e n d a n t $39,750, p l u s i n t e r e s t t h e r e o n a t 1 0
p e r c e n t p e r annum i n t h e sum of $5,865.51.                  Of t h e a d d i -
tional $6,247.93 awarded as costs, $4,711.57 represents
attorney's fees.   No hearing on the reasonableness of the
attorney's fees had been held.
     The State raises two issues:
     1.   In an eminent domain proceeding where the District
Court found the State's final offer was $43,100 and the jury
verdict was $39,750, was it error for the District Court to
award attorney's fees and costs?
     2.   Was it error for the District Court to award
attorney's fees without an evidentiary hearing to determine
the reasonableness of the fees awarded?
    We find the trial court erred in awarding attorney's
fees in this case because the private property owner did not
prevail as required by law.   In so holding, it is unneces-
sary to discuss the second issue.
     Defendant argues that the offer of $43,100 was not the
"final offer" made by the State.      The State contends that
its final offer was made in a letter dated June 8, 1978. The
letter, addressed to K. M. Bridenstine, counsel for defen-
dant, and signed by Donald A. Douglas, attorney for the
Department of Highways, reads - -
                              in toto:
     "Dear K :
         "This letter is to advise you that pursuant
    to the provisions of R.C.M., 1947, Section 92-
    9921.1, the State of Montana, Department of High-
    ways, makes an offer in the sum of $43,100.00
    plus necessary expenses of the condemnee accrued
    to this date and interest for all interests in
    the property which is the subject matter of the
    above entitled condemnation suit, being Cause
    No. 45474 in Missoula County, Montana."
     Of significance is that the offer specifically includes
"necessary expenses   . . . accrued   to this date."   Thus,
defendant's expenditures for "engineer's fees," incurred on
i n s t r u c t i o n by t h e D i s t r i c t C o u r t , would have been r e i m -

b u r s e d by t h e S t a t e had t h e o f f e r been a c c e p t e d .              The o t h e r
" n e c e s s a r y e x p e n s e s , " i n c l u d i n g c o s t s and r e a s o n a b l e a t t o r -

n e y ' s f e e s , l i k e w i s e would have been r e i m b u r s e d .

        The s t a t u t e a t t h e f o c a l p o i n t of t h i s d i s p u t e i s

s e c t i o n 93-9921.1,         R.C.M.      1947, now s e c t i o n 70-30-305                MCA:

        "The condemnor, s h a l l w i t h i n t h i r t y ( 3 0 ) d a y s
        a f t e r a n a p p e a l i s p e r f e c t e d from t h e commis-
        s i o n e r ' s award o r r e p o r t , s u b m i t t o condemnee
        a w r i t t e n f i n a l o f f e r o f judgment f o r t h e prop-
        e r t y t o b e condemned, t o g e t h e r w i t h n e c e s s a r y
        e x p e n s e s of condemnee t h e n a c c r u e d .

       " I f a t any t i m e p r i o r t o t e n ( 1 0 ) d a y s b e f o r e
       t r i a l , t h e condemnee s e r v e s w r i t t e n n o t i c e t h a t
       t h e o f f e r i s a c c e p t e d , e i t h e r p a r t y may t h e n
       f i l e t h e o f f e r and n o t i c e o f a c c e p t a n c e t o g e t h e r
       w i t h proof o f s e r v i c e t h e r e o f and t h e r e u p o n judg-
       ment s h a l l b e e n t e r e d . An o f f e r n o t a c c e p t e d
       s h a l l b e deemed withdrawn and e v i d e n c e t h e r e o f
       i s n o t a d m i s s i b l e a t t h e t r i a l e x c e p t i n a pro-
       ceeding t o determine c o s t s .                 The f a c t t h a t an
       o f f e r i s made b u t n o t a c c e p t e d d o e s n o t p r e c l u d e
       a s u b s e q u e n t o f f e r . - -e e v e n t of l i t i g a t i o n ,
                                            In th
       and when t h e p r i v a t e p r o p e r t y o w n e r p r e v a i l s f
       ---
       a     r e c e i v i n g a n award - e x c e s s - -e f i n a l o f -
                                             in             of t h
       f e r-f- e condemnor. t h e c o u r t s h a l l award n e c e s -
               o th
       -
       s a r y e x p e n s e s o f l i t i g a t i o n - -e condemnee. '
                                                       t o th
       (Emphasis added.)

       T h i s s t a t u t e implements A r t i c l e 11, S e c t i o n 29 of t h e

Montana C o n s t i t u t i o n , which i n p a r t p r o v i d e s t h a t " [ i l n t h e

e v e n t of l i t i g a t i o n [ i n a n eminent domain p r o c e e d i n g ] , j u s t

                                                                       -
compensation s h a l l i n c l u d e n e c e s s a r y e x p e n s e s of l i t i g a t i o n

- - awarded - -e c o u r t when t h e p r i v a t e p r o p e r t y owner
t o be      by t h         --
prevails."          (Ehnphasis added.)

        S e c t i o n 93-9921.1        was i n t e r p r e t e d by t h i s C o u r t i n

S t a t e Department of Highways v . O l s e n ( 1 9 7 5 ) , 166 Mont. 1 3 9 ,

531 P.2d 1330.             T h e r e t h e C o u r t q u o t e d l a n g u a g e from t h e

C o n s t i t u t i o n a l Convention n o t e s :

        " ' R e t a i n s provision i n 1889 c o n s t i t u t i o n [ A r t .
        111, sec. 1 4 1 on e m i n e n t domain and expands i t s
       p r o t e c t i o n by g u a r a n t e e i n g t h a t a p r o p e r t y owner
       who g o e s t o c o u r t and i s awarded more money t h a n
        o f f e r e d f o r h i s p r o p e r t y b e i n g condemned w i l l b e
        r e i m b u r s e d f o r t h e n e c e s s a r y e x p e n s e s of t h e
        l a w s u i t ( s u c h a s a p p r a i s e r and a t t o r n e y s f e e s ) . ' "
        166 Mont. a t 145, 531 P.2d a t 1333.

A t i s s u e i n O l s e n w a s whether t h e new s t a t u t o r y p r o v i s i o n

a p p l i e d t o a n a c t i o n pending a t t h e t i m e t h e r i g h t t o

c o s t s , i n c l u d i n g a t t o r n e y ' s f e e s , came i n t o b e i n g .       Although

t h e i s s u e d i f f e r s from t h a t i n t h e i n s t a n t c a s e , c e r t a i n

d i c t u m from O l s e n i s h e l p f u l , e . g . ,       "The r i g h t t o n e c e s s a r y

c o s t s of l i t i g a t i o n p r o v i d e d by s e c t i o n 93-9921.1,            R.C.M.

1947, d o e s n o t a r i s e when t h e s u i t i s f i l e d , b u t v e s t s o n l y

--
when t h e p r i v a t e p r o p e r t y owner p r e v a i l s , s e c u r i n g - - e r -
                                                                                 a v

diet h i g h e r -- S t a t e ' s f i n a l o f f e r . " 166 Mont. a t 1 4 6 ,
                 than t h e

531 P.2d a t 1334.             (Emphasis added.)                It is clear t h a t a

p r i v a t e p r o p e r t y owner, t o b e e n t i t l e d t o " n e c e s s a r y ex-

p e n s e s o f l i t i g a t i o n , " must p r e v a i l .     To p r e v a i l , he must

r e c e i v e " a n award i n e x c e s s of t h e f i n a l o f f e r of t h e con-

demnor," t h e S t a t e .         S e c t i o n 93-9921.1,         R.C.M.      1947.

        The f o l l o w i n g e x c e r p t from t h e r e c o r d of t h e C o n s t i t u -

t i o n a l Convention d e b a t e s , Vol. V I I , pp.               5638-40,         confirms

this:

        "DELEGATE HABEDANK: M r . Dahood, f o r t h e p u r p o s e
        of t h e journal i n f u t u r e l i t i g a t i o n over t h e
        i n t e r p r e t a t i o n o f t h i s t e r m , w i l l you p l e a s e
        s t a t e i n t o t h e r e c o r d , what i s meant by t h e
        words, p r e v a i l i n g p a r t y ?

        "DELEGATE DAHOOD:                 By p r e v a i l i n g p a r t y I mean,
        f o r t h e r e c o r d , t h e p r o p e r t y owner, i n t h e
        e v e n t t h a t he i s t h e p r e v a i l i n g p a r t y .      The
        o n l y p e r s o n i n t e n d e d by t h i s p a r t i c u l a r s e c t i o n
        and t h e s e n t e n c e t h a t h a s been added -- j u s t
        compensation s h a l l b e awarded by t h e c o u r t o n l y
        -- j u s t compensation s h a l l i n c l u d e e x p e n s e s of
        l i t i g a t i o n o n l y when t h e p r e v a i l i n g p a r t y i s
        t h e p r i v a t e p r o p e r t y owner.

        "CHAIRMAN GRAYBILL:                Mr.    Habedank.

        "DELEGATE HABEDANK:                 M r . Dahood, I f a i l e d t o
        ask t h e question properly.                 I f t h e highway de-
        p a r t m e n t o f f e r e d t h e owner f i v e thousand d o l l a r s
        f o r h i s p r o p e r t y and t h e owner r e f u s e d i t and
        went i n t o c o u r t and s e c u r e d a judgment from t h e
        j u r y f o r less t h a n f i v e thousand d o l l a r s , would
        he t h e n be a p r e v a i l i n g p a r t y ?

        DELEGATE DAHOOD:             H e would n o t b e a p r e v a i l i n g
        party   .
        "DELEGATE HABEDANK:            I f h e o b t a i n e d f i v e thou-
        s a n d and one d o l l a r s , would he b e a p r e v a i l i n g - -

        "DELEGATE DAHOOD:             H e would b e a p r e v a i l i n g
        party.

        DELEGATE HABEDANK:              Thank you, M r .        Dahood.

        "CHAIRMAN GRAYBILL:           Is t h e r e any o t h e r d i s c u s -
        s i o n of s e c t i o n twenty-nine? M r . Harlow.

        "DELEGATE H R O :AL W          I merely w i s h t o r i s e i n sup-
        p o r t of t h i s s e c t i o n . I want t o a s k M r . Dahood
        t h e one q u e s t i o n i n between what M r . Habedank --
        had and t h e p a r t y r e c e i v e d o n l y t h e f i v e thousand
        d o l l a r s . Would h e b e p r e v a i l i n g ?

        "DELEGATE DAHOOD:             H e i s not the prevailing party
        i n t h a t instance.

        "DELEGATE H R O :
                   AL W               H e ' s g o t t o g e t one d o l l a r more.

        "DELEGATE DAHOOD:        - -s-o exceed t h e o f f e r made
                                 H e ha t
        by t h e S t a t e o f Montana."

        To d e t e r m i n e i f t h e award of c o s t s and a t t o r n e y ' s f e e s

was p r o p e r , t h e l e t t e r from t h e Highway Department a t t o r n e y

t o d e f e n d a n t ' s a t t o r n e y , q u o t e d above, must be deemed a n

o f f e r , e i t h e r a f i n a l o f f e r o r a s u b s e q u e n t o f f e r which h a s

become a f i n a l o f f e r i n v i r t u e of i t b e i n g t h e l a s t made by

the State.          Subsequent o f f e r s may b e made, of c o u r s e .

S e c t i o n 93-9221.1 i n c l u d e s t h i s s e n t e n c e :   "The f a c t t h a t a n

o f f e r i s made b u t n o t a c c e p t e d d o e s n o t p r e c l u d e a s u b s e -

quent offer."

        The D i s t r i c t C o u r t judge,     i n t h e order dated J u l y 13,

1978, deemed t h e o f f e r made by t h e S t a t e i n t h a t l e t t e r a

"final offer."           In p a r t the order recites:

        "The m a t t e r w a s t h e n s e t f o r t r i a l by t h e C o u r t
        f o r t h e 1 9 t h d a y of J u n e , 1 9 7 8 . The S t a t e w r o t e
        a l e t t e r t o t h e a t t o r n e y r e p r e s e n t i n g t h e land-
        owner and made a n o f f e r i n t h e sum of $43,100.00
        p l u s i n t e r e s t and p l u s n e c e s s a r y e x p e n s e s . This
        o f f e r was n o t a c c e p t e d by t h e landowner and t h e
        m a t t e r went t o t r i a l . The j u r y t r i a l r e s u l t e d i n
        a v e r d i c t i n f a v o r o f t h e landowner f o r t h e s m       u
        o f $39,750.00.           The landowner t h e n f i l e d a C o s t
        B i l l asking f o r :




        " A p p r a i s e r ' s f e e s ( w i t n e s s fees)----------      $964.11

        " E n g i n e e r ' s f e e s (sewer d e s i g n )   ---------- $549.25

        "The S t a t e t h e n moved t o s t r i k e t h e C o s t B i l l on
        t h e grounds and f o r t h e r e a s o n t h a t t h e landowner
        d i d n o t g e t more t h a n $43,100.00 which was t h e
        ' f i n a l o f f e r ' made by t h e S t a t e of Montana.



       "The ' f i n a l o f f e r ' made Q t h e S t a t e of Montana
       - fa - s
       i n -c t i-i n e x c e s s o f - j u r y v e r d i c t p l u s -
                                          - the                          - the
       c o s t s and d i s b u r s e m e n t s r e q u e s t e d - -e Defen-
                                                                 by t h
       -n t i-t h i s a c t i o n . From t h e t i m e t h e a p p e a l
       da - n
       w a s f i l e d u n t i l about t e n days before t h e a c t u a l
       t r i a l o f t h e a c t i o n t h e state n e v e r o f f e r e d t h e
       landowner more t h a n t h e o r i g i n a l sum of $25,600.00.
       The S t a t e ' s d e l a y i n making t h e ' f i n a l o f f e r ' of
       $43,100.00 r e s u l t e d i n t h e landowner expending
       money f o r e n g i n e e r i n g f e e s f o r t r i a l p r e p a r a t i o n .
       The C o u r t f i n d s t h a t t h i s d e l a y on t h e p a r t of
       t h e S t a t e i n r a i s i n g t h e i r o f f e r from $25,600.00
       t o $43,100.00 a c t u a l l y r e q u i r e d t h e landowner t o
       expend money f o r t r i a l p r e p a r a t i o n .         I n equity it
       a p p e a r s t o t h i s C o u r t t h a t t h e landowner s h o u l d
       b e e n t i t l e d t o a l l o f h i s c o s t s and d i s b u r s e m e n t s
       - view of t h e f a c t t h a t t h e t o t a l of -e c o s t s
       in                                                         - th
       and d i s b u r s e m e n t s - - j u r y award --t
                                     and t h e                      does no
                                                 ---
       exceed t h e ' f i n a l o f f e r ' made by t h e S t a t e of      -
       Montana. "         (Emphasis added. )

        The S t a t e m a i n t a i n s t h a t t h e o f f e r of J u n e 8 , 1978, w a s

a f i n a l o f f e r per - a s c o n t e m p l a t e d by s t a t u t e .
                          se                                                     Even i f

t h a t o f f e r i s n o t i n and o f i t s e l f a " f i n a l o f f e r , " c o n t e n d s

t h e S t a t e , t h e n i t i s a s u b s e q u e n t o f f e r a s c o n t e m p l a t e d by

s e c t i o n 93-9921.1      and became a f i n a l o f f e r i n v i r t u e of i t s

b e i n g t h e l a s t made by t h e S t a t e .        The S t a t e c i t e s S t a t e

Department o f Highways v. O l s e n , 166 Mont. a t 148, 531 P.2d

a t 1334, q u o t i n g t h a t p o r t i o n of s e c t i o n 93-9921.1 which
s t a t e s t h a t t h e f a c t t h a t a n o f f e r i s made b u t n o t a c c e p t e d

does n o t preclude a subsequent o f f e r .                      The l a n g u a g e of O l s e n

immediately following t h i s i s s i g n i f i c a n t .                 The C o u r t s t a t e d :

                                 have made a n o f f e r - q t i m e p r i o r
"Thus, t h e S t a t e c o u l d -       -               a t

- trial.
to               . ."      The S t a t e a s s e r t s t h a t one of t h e p r i n c i p l e s

o f O l s e n i s t h a t a b s e n t any s u b s e q u e n t o f f e r , t h e S t a t e ' s

o f f e r made p r i o r t o t h e f i l i n g of a condemnation a c t i o n w i l l

b e deemed t h e S t a t e ' s f i n a l o f f e r .        E x t r a p o l a t i n g from t h a t

p r i n c i p l e , t h e S t a t e then contends t h a t given t h e f a c t t h a t

i t d i d make a n o f f e r s u b s e q u e n t t o t h e one made b e f o r e

i n s t i t u t i n g t h e condemnation a c t i o n , t h a t i s , t h e o f f e r of

J u n e 8, 1978, t h a t o f f e r must be r e g a r d e d a s t h e S t a t e ' s

f i n a l o f f e r f o r p u r p o s e s o f d e t e r m i n i n g whether d e f e n d a n t i s

e n t i t l e d t o c o s t s and a t t o r n e y ' s f e e s .    We find that the

l a s t o f f e r made, a t l e a s t under t h e f a c t s of t h i s c a s e , i s

the final offer.            .
        Counsel f o r d e f e n d a n t m a i n t a i n s t h a t t h e o n l y o f f e r

made by t h e S t a t e w a s $ 2 5 , 6 0 0 - - t h i s     i n t h e f a c e of acknowl-

e d g i n g t h e J u n e 8 , 1978, l e t t e r and r e j e c t i n g t h e o f f e r made

therein.        I t i s contended t h a t s e c t i o n 93-9921.1                requires

t h a t t h e S t a t e ' s f i n a l o f f e r b e made w i t h i n t h i r t y d a y s

a f t e r a n a p p e a l o f t h e c o m m i s s i o n e r ' s award.      The f i r s t

s e n t e n c e of t h a t s t a t u t e i s r e p e a t e d h e r e :   "The condemnor,

s h a l l w i t h i n t h i r t y (30) days a f t e r an appeal i s p e r f e c t e d

from t h e c o m m i s s i o n e r ' s award o r r e p o r t , s u b m i t t o condemnee

a w r i t t e n f i n a l o f f e r of judgment f o r t h e p r o p e r t y t o b e

condemned, t o g e t h e r w i t h n e c e s s a r y e x p e n s e s of condemnee

then accrued."

        Defendant t h e n a r g u e s (1) t h a t t h e S t a t e ' s o f f e r

c a n n o t b e deemed a " s u b s e q u e n t o f f e r " b e c a u s e i t was n o t

s u b s e q u e n t t o one made w i t h i n t h i r t y d a y s a f t e r an a p p e a l
from t h e c o m m i s s i o n e r ' s award, and ( 2 ) t h a t t h e J u n e 8 ,

1978, o f f e r was n o t a n o f f e r of any s o r t , t h a t i t was v o i d

- i n i t i o , even though i n r e j e c t i n g i t , h e t r e a t e d i t as a n
ab

offer    .
        D e f e n d a n t ' s c o u n s e l f u r t h e r c h a r g e s t h a t t h e " S t a t e can

h a r d l y h i d e i t s f a i l u r e t o f o l l o w S t a t u t o r y mandate, though

it s e e k s e x c u l p a t i o n by t e r m i n g i t s l e t t e r of J u n e 8 , 1978

a 'subsequent'           offer."        H e then charges t h e S t a t e with

t a k i n g " a l a s t moment gamble on A t t o r n e y ' s f e e s and c o s t s . "

Having a n t i c i p a t e d t h e s e remarks, t h e S t a t e a s s e r t s f i r s t

t h a t " f a i r n e s s and common s e n s e " d i c t a t e t h a t an o f f e r

l a b e l e d a s a f i n a l o f f e r , a c t e d upon by t h e landowner a s a

f i n a l o f f e r , i s i n f a c t a f i n a l o f f e r as c o n t e m p l a t e d by

s e c t i o n 93-9921.1.         Secondly, t h e S t a t e argues t h a t " c o n s t i -

t u t i o n a l p r o v i s i o n s o u g h t n o t t o b e f r u s t r a t e d by i n a d v e r -

t e n t v i o l a t i o n s of s t a t u t o r y p r o c e d u r e , " c i t i n g Olsen i n

s u p p o r t of t h a t d e c l a r a t i o n . Hidden i n t h e s e remarks i s t h e

a d m i s s i o n t h a t t h e S t a t e i n a d v e r t e n t l y f a i l e d t o make a n

o f f e r within t h e t h i r t y days a f t e r perfecting t h e appeal

from t h e c o m m i s s i o n e r ' s award, b u t t h a t i t s h o u l d n o t b e

penalized f o r such inadvertence, because t h e o f f e r a t least

q u a l i f i e s a s a s u b s e q u e n t o f f e r which became a f i n a l o f f e r

i n v i r t u e of i t s b e i n g t h e f i n a l ( l a s t ) o n e made.

        The c o n c e p t of " f i n a l o f f e r " w a s d i s c u s s e d i n Rauser v .

Toston I r r i g a t i o n D i s t .     (1977),      - Mont .                ,   565 P.2d
632, 641, 3 4 S t - R e p . 496, 506.                 The C o u r t s a i d t h a t , w h i l e

i t was u n d e r s t a n d a b l e t h a t t h e D i s t r i c t C o u r t d i d n o t w i s h

t o f o l l o w t h e s t a t u t o r y condemnation p r o c e d u r e i n t h a t c a s e ,

t h i s c o u l d n o t be used t o deny t h e landowners t h e i r a t t o r -

ney's fees.          The C o u r t i m p l i c i t l y found t h a t t h e D i s t r i c t

had made a " f i n a l o f f e r " even though t h e r e w a s no " o f f e r "
denominated a s s u c h o r a c t e d upon a s such.                    The b i d f o r work
t o b e done t o c u r e t h e problem of w a t e r s e e p a g e , r e j e c t e d by

t h e D i s t r i c t a s b e i n g t o o c o s t l y , w a s deemed t h e f i n a l o f f e r

f o r p u r p o s e s of d e t e r m i n i n g whether t h e landowner p r e v a i l e d .

The C o u r t found t h a t i n d e e d t h e landowner had p r e v a i l e d , a s

t h e j u r y award o f $100,000 exceeded t h e " f i n a l o f f e r " o f t h e

D i strict-condemnor          .
        Although t h i s c a s e i s n o t r e l i e d on by e i t h e r p a r t y , i t

c l e a r l y supports t h e S t a t e ' s position.             The l a c k of a n o f f e r

w i t h i n t h i r t y d a y s o f p e r f e c t i n g a p p e a l from t h e commis-

s i o n e r ' s award c a n n o t b e used t o f r u s t r a t e t h e i n t e n t of

s e c t i o n 93-9921.1.          The S t a t e , i n t h e l e t t e r of J u n e 8 ,

1978, s p e c i f i c a l l y denominated t h e o f f e r a s a n o f f e r .              In

r e j e c t i n g t h e o f f e r , counsel f o r defendant t r e a t e d t h e o f f e r

a s an o f f e r .

        TO p r e v a i l ,   t h e p r i v a t e p r o p e r t y owner must have re-

c e i v e d a n award i n e x c e s s of t h e f i n a l o f f e r o f t h e con-

demnor.       Defendant r e c e i v e d a n award of $39,750 from t h e

jury;    t h e S t a t e ' s f i n a l o f f e r was $43,100.          The former i s

less t h a n t h e l a t t e r ; t h u s d e f e n d a n t d i d n o t p r e v a i l a s

c o n t e m p l a t e d by t h e f r a m e r s of t h e 1972 C o n s t i t u t i o n .

        T h a t p o r t i o n o f t h e judgment awarding a t t o r n e y ' s f e e s

i s reversed.




W concur:
 e




        Justices
Mr. Justice John C. Sheehy dissenting:

     It has seemed to me that this Court is reluctant to
allow or award attorney fees.
     In this case, however, the Court swings with a double-
bladed axe.   Not only is the attorney pruned of his rightful
fee, but the client, a condemnee supposedly guaranteed his

costs under the 1972 Montana Constitution, finds his constitutional
recovery of costs cut to nothing.   He must reach into his
recovery in order to pay his expenses of litigation.

     "Just compensation" is defined in the 1972 Mont. Const.
lit. 11, as follows:

    "Section 29. Eminent domain.
    Private property shall not be taken or
    damaged for-pubiic use without just
    compensation to the full extent of
    the loss having been first made to or
    paid into court for the owner. - -
                                    In the
    event of litigation, just compensation
    shall include necessary expenses of
    litigation to be awarded by the court
    when the private property owner prevails."
    (Emphasis added.)
    What is lacking in the decision of this Court in this
case is an understanding of the intention of the constitutional
framers in adopting 1972 Mont. Const. Art. 11, 529.    Prior to
1972, there was no statutory provision for an offer during
litigation by the Highway Department, because prior to 1972,
each condemnee had to bear the considerable cost of litigation,
including appraisers, engineers and attorney fees, out of
any recovery he made.   The landowner was forced many times to
inadequate settlements because he couldn't win for losing, even

though the previous constitution provided for "just compensation"
for the owner (1889 Mont. Const. Art. 111, 814).
     Before 1972, as now, the Highway Department followed the
practice of issuing a letter designated a "final offer", stating
separately the offer for land and for after-damage, before

litigation was commenced.   Before the "final offer" the
State and landowner were in contact many times, sometimes
for several years while the proposed construction went
through the long process from drawing board to contract-
letting. It was when the contract was about to be let that
the State felt the compulsion to get out its letter of final
offer, for litigation then became necessary.
     That background explains the dialogue of the delegates
to the 1972 convention.   The proposal in the condemnation
provision of the new constitution of 1972 was that "just

compensation" should include necessary costs of litigation
to the "prevailing party". It was the contemplation of the
delegates that if the landowner, by litigation, proved that
the final offer received before litigation was insufficient,

he was the prevailing party and entitled to his ccsts of
litigation as a part of his "just compensation".

     This background explains why the constitutional convention
notes appended to 1972 Mont. Const. Art. 11, 829, state:
     "Retains provision in 1889 Constitution
     [Art. 111, sec. 141 on eminent domain
     and expands its protection by guaranteeing
     that a property owner who- - to court
                           - goes
     and is awarded more money than offered
     for his property being condemned will be
     reimbursed for the necessary expenses
     of the lawsuit (such as appraiser
     and attorneys fees)." (Emphasis added.)
     In 1973, the State Highway Department (not the landowners)
went to the legislature to obtain the passage of Ch. 453,
Laws of Montana (1973) codified as section 93-9921.1, R.C.M.
1947, which reads as follows:
     "Necessary expenses of litigation. The
     condemnor, shall within thirty (30) days
     after an appeal is perfected from the
     commissicner's award or report, submit to
     condemnee a written final offer of judgment
     for the property to be ~ondemnedyto~ether  with
     necessary expenses of condemnee then accrued.
     "If at any time prior to ten (10) days before
     trial, the condemnee serves written notice that
     the offer is accepted, either party may then
     file the offer and notice of acceptance together
     with proof of service thereof and thereupon judgment
     shall be entered. An offer not accepted shall
     be deemed withdrawn and evidence thereof is not
     admissible at the trial except in a prcceeding
     to determine costs. The fact that an offer is
     made but not accepted does not preclude a
     subsequent offer. - - - -
                        In the event-of litigation,
     and when the private property owner prevails, by
     receiving an award in excess of the final offer
     of the condemnor, the court shall award necessary
     expenses of litigation to the condemnee."
     (Emphasis added.)
     Note especially that the only "final offer" described
in section 93-9921.1, now section 70-30-305 MCA is the one
which must occur within thirty days of the appeal of the

comrnissi~ner'saward.   Any other later offer is a "subsequent
offer".   But it is the "final offer" under the statute that
fixes the right of the condemnee to attorney fees and costs
as a part of his recovery in just compensation.
     One could assume that section 93-9921.1, now section

70-30-305 MCA is clear and unambiguous on its face, and
needs no interpretation.   In this decision, the Court abandons

its rule of State Department of Highways v. Olsen (1975),
166 Mont. 139, 148, 531 P.2d 1330.   In that case, the parties

had waived by stipulation the commission hearing (provided
in section 93-9912, R.C.M. 1947, now section 70-30-207 MCA)
and proceeded straight to jury trial on the issues.   The only
offer made by the State was before the litigation commenced.
The State claimed that since it had not made an offer within
thirty days of a commission decision, no "final offer" existed
and therefore, the prevailing condemnee could not collect
attorney fees.   The court rejected this contention saying:
     "To adopt such a theory here would contravene
     the intent of the statute and would violate
     the constitutional mandate. Article 11,
     Section 29, 1972 Constitution requires that
     a landowner be compensated for necessary expenses
     of litigation if he prevails. This constitutional
     directive cannot be frustrated by inadvertent
     or intentional violations of statutory procedure."
     166 Mont. p. 147, 531 P.2d p. 1334.
     Statutes are made to be obeyed, by the servants of the
State as well as by the general public.       Here the condemnee

is being punished because the State failed to follow the
mandate of the statute as to when the final offer should

be made.     To reach that unlawful result the majority decision

equates "subsequent offer" with "final offer", but the
"subsequent offer" here does not follow anything.        Result:
section 93-9921.1, now section 70-30-305 MCA, is tortured
beyond recognition and the intent of the constitutional framers
is thwarted.
     The majority opinion cites Rauser v. Toston Irrigation

District (1977),         Mont .      , 565 P.2d 632, 641, 34
St.Rep. 496, 506, as authority for what it does in this case.
Rauser is not authority for any issue in this case.        In Rauser,
there was involved an inverse condemnation, where no offers
were made.    There the court merely implied that a rejected

compromise sum was an offer in order to award attorney fees
to the prevailing party.
     Today's decision sounds the final knell for the purposes
of section 93-9921.1, now section 70-30-305 MCA.        Not only
is the statutory thirty-day requirement thrown out the window,
but the Highway Department is given carte blanche to defeat
the condemnee's right to attorney fees and costs by allowing
the Highway Department to make its offer (final or subsequent,
as you will) at any time, perhaps even during the trial and
gamble on the outcome.
     We have come full circle.    The landowners are back where

they were prior to 1972.
     In my opinion Judge Brownlee understood the situation

perfectly.     I would affirm his decision.



                                              Justice